Citation Nr: 1632314	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  15-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a skin disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an effective date earlier than September 7, 1989, for the award of service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to an effective date earlier than September 26, 2005, for the award of service connection for irritable bowel syndrome (IBS).

(The issues of entitlement to service connection for low back, left shoulder, and neck disabilities, as well as entitlement to increased ratings for hearing loss and hypertension, are the subject of a separate Board decision).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 1997, April 2013, and February 2014 rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
Historically, in April 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for gastrointestinal, bilateral shoulder, low back, cervical spine, right knee, bilateral hip, and bilateral ankle disabilities; increased ratings for hypertension and hearing loss; and an earlier effective date for the grant of service connection for bilateral CTS.

In April 2013, the agency of original jurisdiction (AOJ) issued a rating decision that, inter alia,  granted service connection for IBS, degenerative joint disease right ankle with limitation of motion, degenerative joint disease right knee with limitation of flexion, degenerative joint disease left ankle with limitation of motion, degenerative joint disease left hip, left hip with limitation of flexion, degenerative joint disease right hip, right hip with limitation of flexion, and degenerative joint disease right shoulder.  In March 2014, the Veteran appealed the effective date earlier assigned to IBS.  As the Veteran has not appealed either the evaluations or effective dates assigned to the other disabilities, such matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Two Board hearings have been held in this case.  In May 2011, the Veteran testified before one of the undersigned Veterans Law Judges (VLJs), inter alia, regarding the issues of entitlement to service connection for low back, bilateral shoulder, and neck disabilities as well as entitlement to increased ratings for hearing loss and hypertension.  In May 2016, the Veteran testified before another VLJ regarding the same issues as well as new issues.

At the May 2016 Board hearing, the Veteran was advised that because he was testifying before two different VLJs with respect to the issues of entitlement to service connection for low back, bilateral shoulder, and neck disabilities as well as entitlement to increased ratings for hearing loss and hypertension, his appeal with respect to those issues would be assigned to a panel of three VLJs and both VLJs who conducted hearings would participate in making the decision in that appeal.  See 38 C.F.R. § 20.707 (2015).  He was offered the opportunity to appear at a Board hearing before the third panel VLJ, but indicated that he wished to waive his right to attend a hearing before the third panel VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, these issues will be addressed by the three-VLJ panel in a separate decision and the new issues will be addressed herein.

At the most recent hearing, the Veteran submitted additional evidence.  He waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

By the decision below, the previously denied claim for service connection for a skin disorder is reopened.  The effective date issues are also addressed in the decision.  The issues of entitlement to service connection for a skin disorder and sleep apnea are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision of January 1991, the RO denied the claim of service connection for a skin disorder, which the Veteran appealed in March 1991; however, the Veteran withdrew his appeal during a hearing in February 1992.

2.  The additional evidence since the RO's decision in January 1991 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder.

3.  In October 1974, within one year after separation from service, the Veteran filed a service connection claim for numbness and pain in the hands; the RO denied the Veteran's claim in June 1975; he filed a timely notice of disagreement, but the RO failed to furnish a statement of the case until October 1991; the Board remanded the issue in February 1996; and the RO granted service connection for bilateral CTS in January 1997.

4.  In February 1996, the Board dismissed the Veteran's claim for a gastrointestinal disorder manifested by chronic diarrhea as not well-grounded.

5.  On September 26, 2005, the Veteran filed what can reasonably be construed as a claim of service connection for IBS.



CONCLUSIONS OF LAW

1.  The January 1991 RO decision, which denied the Veteran's claim of service connection for a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to an effective date of July 1, 1974, for the award of service connection for bilateral CTS have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015); 38 C.F.R. § 19.114 (1975).

4.  The criteria for entitlement to an effective date earlier than September 26, 2005, for the grant of service connection for IBS have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of January 1991, the RO denied the claim of service connection for a skin disorder on the basis that there was no evidence of a current skin disorder.  In March 1991, the Veteran filed a notice of disagreement (NOD) and the RO issued a statement of the case (SOC) in October 1991.  After the Veteran perfected the appeal in December 1991, he withdrew his appeal during a February 1992 RO hearing.  As the Veteran withdrew his appeal, the January 1991 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).

The evidence of record at the time of the January 1991 rating decision included the Veteran's service treatment records and post-service treatment records, none of which showed treatment or diagnosis of a current skin disorder.

The evidence added to the record since the last, final denial includes a private annual skin examination, which shows the following skin disorders: seborrheic keratosis; benign neoplasm, lentigo, and purpura of the legs.  See Private treatment record (August 19, 2014).  Additionally, the Veteran reported that cancerous lesions were removed from his head.  See NOD (March 2014); Substantive Appeal (April 2015).

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for a skin disorder, namely a current disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

II.  Earlier Effective Dates

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeals arise from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  In July 2016, the Veteran identified outstanding records pertaining to the severity of his service-connected disabilities from June 2015 to present.  Although the such records are outstanding, they are not necessary to decide the issues of entitlement to an earlier effective date for CTS and IBS, which turn on whether the Veteran filed earlier claims.  As there is no reasonable possibility that treatment records dated after June 2015 would substantiate the claim, VA need not obtain the outstanding records for these claims.  See 38 C.F.R. § 3.159(d).  Similarly, additional VA medical examinations or opinions are not needed to make a decision on the Veteran's effective date claims.  Accordingly, VA's duties to notify and assist have been satisfied.

Legal Criteria and Background

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155 (2014).  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claims were filed.

CTS

By way of history, the Veteran served on active duty from September 1964 to June 1974.  Within one year of separation from service, in October 1974, the Veteran filed an application for benefits including multiple service connection claims.  One claim was for numbness and pain in the hands and fingers.  In June 1975, the RO denied the Veteran's claim.  In November 1975, the Veteran filed a timely NOD with the RO's June 1975 decision in which he identified the claim pertaining to numbness of hands.  In October 1976 and March 1979, the RO denied the Veteran's claim via rating decisions.

In September 1989, the Veteran filed another claim of service connection for numbness and pain in the hands.  In a January 1991 rating decision, the RO denied the Veteran's claim and characterized the disability as CTS.  In April 1991, the Veteran filed a NOD with the RO's January 1991 decision.  In October 1991, the RO issued a SOC, and the Veteran subsequently perfected an appeal of the issue to the Board in December 1991.

In February 1996, the Board remanded the issue for further development.  In January 1997, the RO granted service connection for bilateral CTS, effective September 7, 1989.  In April 1997, the Veteran filed a NOD with the initially assigned effective date but this was not addressed at that time.  Thereafter, in April 2012, the Board instructed the RO to issue a SOC on the issue of entitlement to an earlier effective date for CTS.  In April 2012, the RO issued an SOC on the issue, and the Veteran subsequently appealed the issue to the Board.

The Board finds that the earliest effective date that is warranted is July 1, 1974, the day following separation from active service on June 30, 1974, compared to the current date of September 7, 1989.  The rationale is that the Veteran's appeal stems from his October 1974 claim, which was filed within one year after service.

Here, the RO failed to furnish a SOC in response to the Veteran's timely November 1975 NOD with the RO's June 1975 decision denying the Veteran's original service connection claim.  Although the claim was again addressed in subsequent rating decisions, a SOC was necessary based on the regulations at that time.  See 38 C.F.R. § 19.114 (1975) (a SOC will be prepared following a NOD).  The Veteran was never afforded the opportunity to perfect the appeal with a VA Form 9, or substantive appeal, until after the October 1991 SOC that followed the September 1989 claim.

It is well established that the RO's failure to furnish an SOC upon the proper filing of an NOD prevents the underlying RO decision, here the June 1975 rating decision, from becoming final.  See Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the VA did not furnish the Veteran with an SOC he was not able to file a formal appeal with the Board and the rating decision did not become final).  As a result, the January 1997 award of service connection for CTS essentially relates back to the Veteran's October 1974 claim that had been a pending appeal.  See Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) ("If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim.").

Accordingly, as the October 1974 claim was filed within one year after service and because the evidence shows that the Veteran had what was eventually diagnosed as bilateral CTS the entire time period, an effective date of July 1, 1974-the day after separation from service-for bilateral carpal tunnel syndrome is warranted.  As this is the earliest possible effective date for the award of service connection, this represents a full grant of the benefit sought for this issue.

IBS

As noted above, the Veteran served on active duty from September 1964 to June 1974.  In October 1974, the Veteran filed a service connection claim for rectal bleeding.  In June 1975, the RO denied the Veteran's claim.  In July 1975, the Veteran filed a NOD with the RO's June 1975 decision.  In October 1976 and March 1979, the RO denied the Veteran's claim via rating decisions.

Thereafter, in September 1989, the Veteran filed a claim of service connection for a stomach disability.  In January 1991, the RO denied the Veteran's claim.  In April 1991, the Veteran filed a NOD with the RO's January 1991 decision.  In October 1991, the RO issued a SOC, and the Veteran subsequently appealed the issue to the Board.  Then, in February 1996, the Board dismissed the Veteran's claim for a gastrointestinal disorder manifested by chronic diarrhea as not well-grounded.

On September 26, 2005, the Veteran filed a claim for service connection for chronic diarrhea.  In February 2006, the RO denied the Veteran's claim, which it characterized as a stomach condition "currently claimed as periodic diarrhea and previously denied as rectal bleeding" as the additional evidence submitted was not new and material.  In February 2007, the Veteran filed a NOD with the RO's February 2006 decision and subsequently perfected an appeal to the Board.

In April 2012, the Board reopened the previously denied service connection claim and remanded the issue for further development.  In April 2013, the RO granted service connection for IBS, effective September 26, 2005.  The RO explained that the September 2012 VA examination report was the basis of its decision to grant service connection.  In June 2013, the Veteran filed a NOD with the initially assigned effective date and subsequently appealed the issue to the Board.

The Board finds that the earliest effective date that is warranted is September 26, 2005, that is, the currently assigned effective date.  The rationale is that the September 26, 2005, claim is the earliest claim submitted after the Board's February 1996 decision.

First, it once issued, a Board decision becomes final, unless it is appealed to the Court, it is reconsidered (see 38 C.F.R. § 20.1000), it is the subject of clear and unmistakable error (see 38 C.F.R. § 20.1400), or it is vacated (see 38 C.F.R. § 20.904).  Here, none of the aforementioned exceptions apply.  Thus, the February 1996 Board decision became final when mailed.  See 38 C.F.R. § 20.1100 (2015).

Second, the September 2005 claim was the earliest correspondence that could be construed as a service connection claim for a gastrointestinal disorder, to include IBS following the Board's February 1996 decision.  Between that decision and the September 2005 claim to reopen, the Veteran submitted correspondence pertaining to his spine, left shoulder, and CTS; none of which could be construed as a service connection claim for IBS or similar disability.

Third, the provisions of 38 C.F.R. § 3.156(c), regarding relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, do not apply.  The rationale is that the September 2012 VA examination report, not service department records, was the basis for the award of service connection.  See Rating Decision (April 2013).

Ultimately, the earliest effective date in this case is the date in which the Veteran's request to reopen his service connection was received.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337(Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  The circumstances are different than the CTS effective date claim addressed above as there was an intervening Board decision addressing the claim.  For these reasons, an effective date earlier than September 26, 2005, for the award of service connection for IBS is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The claim of entitlement to service connection for a skin disorder is reopened; to this limited extent, the appeal of this issue is granted.

An effective date of July 1, 1974, for the award of service connection for bilateral CTS is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date earlier than September 26, 2005, for the award of service connection for IBS is denied.
REMAND

As to a skin disorder, since the Board has reopened the previously denied claim upon a finding that new and material evidence has been received, the Board must remand the claim so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Additionally, the evidence of record suggests that the Veteran's current skin disorders, diagnosed as seborrheic keratosis, benign neoplasm, lentigo, and purpura, may be related to service, particularly since the Veteran reported a rash on his face and hand in service, filed a claim for service connection for a skin disorder in September 1989, and reports treatment for cancerous lesions.  See Service treatment record (August 3, 1972); NOD (March 2014); Private treatment record (August 19, 2014); Substantive Appeal (April 2015).  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, upon remand, records pertaining to the reported cancerous lesions must be obtained and a VA examination is needed to determine the nature and etiology of any current skin disorders.
 
As to sleep apnea, the Veteran asserts that sleep apnea may be related to service as he has a longstanding history of falling asleep while driving.  See Sleep study consultation (July 3, 2012); Board hearing (May 2016).  Additionally, an internet article, submitted in November 2014, suggests a link between high blood pressure and sleep apnea.  The Veteran is already service connected for hypertension and coronary artery disease, so the theory of secondary service connection is at least reasonably raised.  The Board also finds that a VA examination is warranted for this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Upon remand, invite the Veteran to submit any private treatment records relevant to his sleep apnea or skin disorder and obtain VA treatment records from February 2014.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2014.  

2.  Contact the Veteran and request authorization and consent to release information to VA, for any private doctor who has treated the Veteran's skin disorder, particularly the cancerous skin lesions mentioned in his March 2014 and April 2015 statements.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the skin disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the skin claim.  The examiner must review the entire claims file.

The examiner is to diagnose any skin disorder the Veteran has had at any time during the pendency of this appeal (beginning May 2012, one year prior to his May 2013 claim) even if such disorder has now resolved.  The examiner must specifically address diagnoses of seborrheic keratosis; benign neoplasm, lentigo, and purpura as well as the Veteran's reports of cancerous lesions.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disorder had its onset during, or is otherwise related to, the Veteran's active service, to include his presumed exposure to herbicide agents in the Republic of Vietnam.  The examiner is to address the service treatment record, dated August 3, 1972, which shows a rash.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the sleep apnea claim.  The examiner must review the entire claims file.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep apnea had its onset during, or is otherwise related to, the Veteran's active service.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep apnea is caused or aggravated by the Veteran's service-connected hypertension or coronary artery disease.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation by the service-connected disability.  The examiner is to address the Veteran's reported history of falling asleep behind the wheel as well as the November 2014 internet article linking high blood pressure to sleep apnea.

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


